I concur in the result reached by the majority of the Court in this case. With deference, however, I think the majority opinion has stated the principles of law involved in too broad a manner. I have in mind that the validity of legislation which provides for the installation of parking meters within the limits of a town or city should be appraised with a consideration of the size of the municipality and the weight of the traffic on its streets. If a street is encumbered with very little traffic, it occurs to me the public interest will not be served by the installation of parking meters. In such case, an ordinance providing for such installation would be unconstitutional. *Page 388